Citation Nr: 1548559	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to August 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2015 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file. 


FINDING OF FACT

The Veteran's hepatitis C did not manifest in active service and is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a). Generally, service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The Veteran has hepatitis C, genotype 3.  He was diagnosed following a hepatitis C virus RNA test in January 2010, more than 31 years after discharge.  The Veteran has received follow-up treatment at his local VA Medical Center and at the Albert Einstein Medical Center.  

The Veteran asserts that his current hepatitis C is related to active service.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001 (emphasis added).

The service treatment records are silent for any complaints or treatment for symptoms suggestive of hepatitis C.  However, the Veteran contends he had hepatitis C risk factors during service.  In 1978, the Veteran was disciplined under Article 15 for being in possession of four hypodermic syringes in violation of Article 92 of the Uniform Code of Military Justice (UCMJ).  Furthermore, evidence of heroin and cocaine use was noted in a June 12, 1978 service treatment record and in an April 2013 administrative decision referencing evidence of in-service drug use.  

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.   

Here, the Board finds the Veteran's account credible as to his infrequent drug use in service.  There is effectively one account of drug use in the service treatment records from June 1978 and it did not appear to be a consistent and progressive problem.  The Veteran appeared to break from drug use after discharge until he resumed usage in the 1980s.  Accordingly, the Board finds no willful misconduct.  

However, post-service, the Veteran used heroin and cocaine.  At the Board hearing, the Veteran reported that the post-service drug use lasted a short time and that he did not use needles.  He preferred to snort drugs, primarily cocaine.  Intranasal use of cocaine is also a risk factor for hepatitis C. 

Although the Veteran has provided some interesting arguments as to nexus including the genotype of his condition having only been attributable to overseas service, and that he only used drugs intravenously in service, the Veteran lacks the medical expertise to determine the etiology of his hepatitis C.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Veteran's statements and information as to his theory of etiology are mere speculation without a medical foundation.  

For medical expertise regarding the etiology of the Veteran's hepatitis C, the Board turned its attention to the two medical opinions of record, the first provided by private treating physician Dr. G. S. and the second provided by a VA examiner.  

In an October 2010 letter, Dr. G. S., a private treating physician, opined that in determining the possible causes for the Veteran's hepatitis C, as a condition transmitted through blood, he recounted the Veteran's statements regarding an attack in military barracks where he reports being forcibly injected with heroin and the use of a jet air gun for immunizations.  The physician opined that it was "more likely than not" that the Veteran contracted hepatitis C in the military through the episodes the Veteran told him.  The rationale provided was that the Veteran had no other risk factors for acquiring hepatitis C.  The Board gives this opinion little probative weight.  The physician's rationale is contrary to the evidence of record.  The Veteran has admitted to post-service intranasal cocaine use, which is a risk factor, as well as admitted to at least one post-service use of IV drugs.  Therefore, the underlying rationale for the physician's opinion - that there are no other risk factors - is clearly erroneous.  Dr. G.S.'s October 2010 letter is also contrary to his own medical records and a letter he previously authored in January 2010.  That letter clearly stated the Veteran had used IV drugs from 1979 to 1982.  Therefore, the October 2010 positive opinion is not based on any objective fact and is actually contrary to the information contained in Dr. G.S.'s records with respect to post-service drug use, and is therefore not entitled to probative weight.    

In August 2013, the VA examiner opined that it was less likely than not that the Veteran contracting of hepatitis C was incurred in or related to military service because there was evidence of record that the Veteran continued to use heroin after discharge up until 1982.  The Veteran has attempted to minimize the extent of his post-service intravenous drug use, by stating this was only once, but the Veteran, himself, has also confirmed that he snorted cocaine post-service, which in itself is a risk factor.  See, e.g., Veteran's handwritten annotations on VA examination report.

Although reasonable doubt is to be resolved in favor of the Veteran, which occurs when there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim, 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.102, the negative evidence in the instant case outweighs any claimed positive evidence.  The Veteran's statements regarding in service exposure to hepatitis C through either the air gun inoculation or through a forcible heroin injection are based in speculation and therefore cannot be construed as positive evidence.  Furthermore, the medical opinion provided by Dr. G. S. is also not positive evidence.  The opinion is based on uncorroborated facts and an erroneous medical history of no other risk factors, therefore making it also speculative.  When the speculative evidence is set aside, the Board is left with evidence weighing against the claim including  post-service risk factors, and the negative nexus opinion provided by the VA examiner.  Therefore, the preponderance of the evidence is against the service connection claim.     



II.  VA's Duties to Notify and Assist 

The duty to notify was fulfilled when VA sent the Veteran notice in July 2010 containing information pertinent to the Veteran's service connection claim prior to the RO's adjudication of the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490   (2006).

VA also met its duty to assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO associated with the claims file the Veteran's service treatment and personnel records and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

In August 2013, VA scheduled the Veteran for an examination to evaluate whether the current hepatitis C is related to service.  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record and provides all the necessary information in order to properly evaluate the claim. 

VA also provided the Veteran an opportunity to present testimony at an August 2015 Board hearing.  When a hearing is conducted, Veterans Law Judges must adhere to certain duties.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a Veterans Law Judge conducts a hearing, she must fulfill the duties to (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.   During the hearing, the undersigned specifically addressed the issues unique to his service connection claim and asked the Veteran whether there was outstanding evidence that the Board should consider. There is no indication that the Veteran was prejudiced in any way by the way the Veteran Law Judge conducted the Board hearing. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and his testimony. For these reasons, the Veteran has not been prejudiced by the Board proceeding with its adjudication of the appeal Based upon the foregoing, the duties to notify and assist the Veteran have been met.


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


